Title: From George Washington to John Francis Mercer, 27 March 1785
From: Washington, George
To: Mercer, John Francis



Dear Sir,
Mount Vernon 27th March 1785.

Mr Stone gave me your favor of the 20th.
When I had the pleasure of seeing you at this place, I informed you fully, & truly, of my want of money—I am at this moment paying 7 prC. interest for a pretty considerable Sum which I borrowed in the State of New York (through the means of the Governor)—& not being able to obtain a surety of holding it for more than one year from the establishment of Peace, I am in continual fear, notwithstanding the high interest, of having it recalled.
After this declaration, it is unnecessary to add, how acceptable it would be to me to receive payment of the money due to me from your Father’s Estate —or part of it; but to take it in small driblets from the hands of your Lawyers would not answer my purposes; as it is more than one considerable payment, I have to make from this fund.
If you should go to Congress, I should be glad if the money

arising from the arrangement you have made, was ordered into the hands of your Brother—or your Attorney here; and he directed to pay it to me in such sums as I could apply in discharge of my own debts —for the fact is, I shall receive with one hand, & pay with the other (if I may be permitted to use the phraze) and, but for which, it would not be required from you. If you do not go to Congress, I shall expect the same from yourself. My Compliments, in which Mrs Washington joins, are offered to your Lady & Mr Sprigs family; with esteem, I am Dr Sir Yr most Obedt Hble Servt

Go: Washington

